722 So. 2d 845 (1998)
Walter P. RYALS, Appellant,
v.
STATE of Florida, UNEMPLOYMENT APPEALS COMMISSION and Sugarland Harvesting Company, Appellees.
No. 98-00970.
District Court of Appeal of Florida, Second District.
November 6, 1998.
Rehearing Denied December 10, 1998.
Walter P. Ryals, pro se.
John D. Maher, Tallahassee, for Appellee Unemployment Appeals Commission.
PER CURIAM.
Walter P. Ryals appeals the Unemployment Appeals Commission's (UAC) order denying his unemployment compensation benefits. We affirm.
*846 Under section 443.101(1)(a), Florida Statutes (1997), claimants are disqualified from receiving unemployment compensation benefits when they leave employment voluntarily, without good cause attributable to the employer. The question of whether a claimant left employment voluntarily and for good cause is a question of fact. See Carey McAnally & Co., Inc. v. Woodring, 629 So. 2d 301, 302 (Fla. 2d DCA 1993). The referee's findings of fact will stand if they are based on substantial, competent evidence. See id. In this case, the UAC found that Ryals left his employment primarily because he had procured employment elsewhere. The UAC then concluded that Ryals' reason for leaving was not attributable to his employer. Ryals did not challenge the sufficiency of the evidence for the UAC's finding; instead, he suggested that the "actual facts" prove that he resigned because of poor working conditions. However, where a claimant does not challenge the sufficiency of the findings, but only offers a different version of the facts, there is no legal error. See Kelle v. D.H. Holmes Co., Ltd., 658 So. 2d 1161, 1162 (Fla. 2d DCA 1995).
Affirmed.
PARKER, C.J., and CAMPBELL and QUINCE, JJ., concur.